Title: To George Washington from Philip Pendleton, 1 March 1790
From: Pendleton, Philip
To: Washington, George



Sir
Virginia Berkeley Co: March 1st 1790

I am informed that a vacancy has happened in the Supreme Court, for the Western Territory by the Death of General Parsons. It is with great diffidence I now take the Liberty to Solicit the appointment to that vacancy, if it is not as yet filled—From a Steady and uniform attachment to the Goverment of the United States from my situation And from a long and Labourious attention

to the practice of the Bar I cannot help flattering myself that I am not altogether unqualified to fill that office—I will beg leave to assure you Sir, that should you think proper to Honour me with the appointment, a Strict and regular attention to and a faithfull discharge of its duties shall not be wanting on my part. I have the Honour to be with the most perfect respect Sir, Yr Obt Hble servt

Phil. Pendleton

